 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
 
HOME FEDERAL BANCORP, INC. OF LOUISIANA
HOME FEDERAL BANK
EMPLOYMENT AND TRANSITION AGREEMENT
 
 
This EMPLOYMENT AND TRANSITION AGREEMENT (this “Agreement”), is made and entered
into as of the 27th day of December 2012, between Home Federal Bancorp, Inc. of
Louisiana, a Louisiana corporation (the “Corporation”),  Home Federal Bank, a
federally chartered savings bank and a wholly owned subsidiary of the
Corporation (the “Bank”), and Clyde D. Patterson (the “Executive”).
 
 
WITNESSETH
 
WHEREAS, the Executive is currently employed as the Executive Vice President and
Chief Financial Officer of both the Corporation and the Bank (the Corporation
and the Bank are collectively referred to herein as the “Employers”);
 
WHEREAS, each of the Employers desires to assure itself of the continued
availability of the Executive’s services as provided in this Agreement; and
 
WHEREAS, the Executive is willing to serve the Employers on the terms and
conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Employers and the
Executive hereby agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)           Base Compensation.  “Base Compensation” shall have the meaning set
forth in Section 3(a) hereof.
 
(b)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
(c)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
 
(d)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
 
 
 

--------------------------------------------------------------------------------

 
(e)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for death, the date on which
the Notice of Termination is given, and (ii) if the Executive’s employment is
terminated for any other reason, the date specified in such Notice of
Termination.
 
 (f)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.
 
(g)           Effective Date.  The “Effective Date” of this Agreement shall mean
January 1, 2013.
 
(h)           Good Reason.  “Good Reason” means the occurrence of any of the
following conditions:
 
         (i)   any material breach of this Agreement by the Employers, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, other than as set forth in Section 3(a), or (B) a
material diminution in the Executive’s authority, duties or responsibilities as
described in Section 2, other than as set forth in Section 2, or
 
        (ii)   any material change in the geographic location at which the
Executive must perform his services under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
     
      (i)       IRS.  “IRS” shall mean the Internal Revenue Service.
 
     (j)    Notice of Termination.  Any purported termination of the Executive’s
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Disability, Retirement or Good Reason, shall be
communicated by a written “Notice of Termination” to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the
Employers’ termination of the Executive’s employment for Cause or for death,
which shall be effective immediately, and (iv) is given in the manner specified
in Section 10 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(k)        Retirement.  “Retirement” shall mean a voluntary termination by the
Executive which constitutes a retirement, including early retirement, under the
Bank’s 401(k) plan.
 
(l)           Separation from Service.  “Separation from Service” shall mean a
termination of the Executive’s services (whether as an employee or as an
independent contractor) to the Corporation and the Bank for any reason other
than death.  Whether a Separation from Service has occurred shall be determined
in accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Corporation, the Bank and the
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period.
 
(m)         SERP.   “SERP” shall mean the Supplemental Retirement Agreement
being entered into between the Bank and the Executive as of the date hereof.
 
2.           Term of Service and Duties.
 
(a)           For up to two years commencing on the Effective Date, the
Employers hereby employ the Executive as Executive Vice President and Chief
Financial Officer and the Executive hereby accepts said employment and agrees to
render such services to the Employers on the terms and conditions set forth in
this Agreement.  The Executive acknowledges and agrees that the Employers will
be able to commence a search for (and hire) a successor Chief Financial Officer
during the first two years of this Agreement.  If the Employers hire a successor
Chief Financial Officer, the Employers may determine whether the Executive’s
subsequent services through December 31, 2014 will transition to a part-time or
consultant basis.
 
(b)           For the three years commencing on January 1, 2015 (or sooner if
the Employers hire a successor Chief Financial Officer prior to such date and
transition the Executive to a part-time or consultant basis prior to such date),
the Executive agrees to serve the Employers on a part-time or consultant basis,
as determined by the Employers.  The Executive agrees to retire effective as of
December 31, 2017.
 
(c)           Nothing in this Agreement shall be deemed to prohibit the
Employers at any time from terminating the Executive’s employment or service
during the term of this Agreement for any reason, provided that the relative
rights and obligations of the Employers and the Executive in the event of any
such termination shall be determined under this Agreement. The termination of
the Executive’s position as Executive Vice President and/or Chief Financial
Officer during the term of this Agreement shall not result in termination of the
Executive’s service as a director of either the Corporation or the Bank.
 
 
 
3

--------------------------------------------------------------------------------

 
(d)           During the time that the Executive continues to serve as the Chief
Financial Officer of the Employers, the Executive shall oversee the financial
and accounting records of the Employers, prepare the financial reports, oversee
the employees that report to him, and report directly to the President and/or
Chief Executive Officer of the Employers.  Upon the hiring of a successor Chief
Financial Officer, the Executive agrees to assist and train his successor for
such transitional period as shall be mutually agreed to by the parties in good
faith.   In addition, throughout the term of this Agreement, the Executive
agrees to (i) manage shareholder communications and investor relations, (ii)
oversee the stock benefit plans of the Employers, and (iii) perform such
executive services for the Employers as may be assigned to him from time to time
by the President and/or Chief Executive Officer of the Employers.  The parties
reasonably anticipate that the level of bona fide services to be performed by
the Executive following the hiring of a successor Chief Financial Officer will
be sufficient to avoid having a Separation from Service occur prior to the
Executive’s retirement on December 31, 2017.
 
(e)           During the term of this Agreement, the Board of Directors of the
Corporation shall nominate the Executive to be a director of the Corporation
when his term expires and recommend his election to the stockholders of the
Corporation, subject to the fiduciary duties of the Board of Directors of the
Corporation. In addition, the Corporation agrees to approve the Executive’s
election as a director of the Bank throughout the term of this Agreement.
 
3.            Compensation and Benefits.
 
(a)           The Employers shall compensate and pay the Executive for his
services during the first two years of the term of this Agreement a base
compensation of $117,362 per year, which shall be reduced to a base compensation
of $60,000 per year commencing January 1, 2015 for the last three years of the
term of this Agreement (“Base Compensation”). The above dollar amounts may not
be decreased during the specified portions of the term of this Agreement without
the Executive’s express written consent.  In addition to his Base Compensation,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Boards of Directors of the
Employers.
 
(b)           During the term of this Agreement for as long as the Executive’s
services satisfy the eligibility requirements of the applicable plan, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, employee stock
ownership, or other plans, benefits and privileges given to employees and
executives of the Employers, to the extent commensurate with his then duties and
responsibilities, as fixed by the Boards of Directors of the Employers, as well
as the SERP.  The Employers shall not make any changes in such plans, benefits
or privileges which would adversely affect the Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
executive officers of the Employers and does not result in a proportionately
greater adverse change in the rights of or benefits to the Executive as compared
with any other executive officer of the Employers.  Nothing paid to the
Executive under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the Base Compensation payable to the
Executive pursuant to Section 3(a) hereof.
 
 
 
4

--------------------------------------------------------------------------------

 
(c)           During the term of this Agreement, the Employers shall pay the
premiums for the Executive’s Medicare supplemental insurance and dental
insurance at no cost to the Executive.
 
(d)           During the term of this Agreement, in keeping with past practices,
the Employer shall continue to provide the Executive with an automobile
comparable to the one currently provided to him.  The Employer shall be
responsible and shall pay for all costs of insurance coverage, repairs,
maintenance and other incidental expenses, including license, fuel and oil. If
such expenses are paid in the first instance by the Executive, the Employer
shall reimburse the Executive therefor. Such reimbursement shall be paid
promptly by the Employer and in any event no later than March 15 of the year
immediately following the year in which such expenses were incurred.
 
(e)           Except as otherwise agreed between the Corporation and the Bank,
(i) the Executive's compensation, benefits, and severance and (ii) expenditures
made by the Executive on behalf of the Employers, as set forth in this
Agreement, shall be paid by the Corporation and the Bank in the same proportions
as the (A) time and services and (B) expenditures actually expended by the
Executive on the business of the Corporation and the business of the Bank,
respectively.  For this purpose, the Executive shall maintain, and provide to
the Employers on at least a monthly basis, documentation of the time and
expenses expended by the Executive on the business of each of the Corporation
and the Bank. No provision contained in this Agreement shall require the Bank to
pay any portion of the Executive’s compensation, benefits, severance and
expenses required to be paid by the Corporation pursuant to this Agreement.
 
4.           Expenses.  The Employers shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employers, subject to
such reasonable documentation and policies as may be established by the Boards
of Directors of the Employers.  If such expenses are paid in the first instance
by the Executive, the Employers shall reimburse the Executive therefor.  Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15th of the year immediately following the year in which such
expenses were incurred.
 
5.           Termination.
 
(a)           The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment or services hereunder
for any reason, including without limitation termination for Cause, Disability
or Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment or services hereunder for any reason.
 
(b)           In the event that (i) the Executive’s employment or service is
terminated by the Employers for Cause or (ii) the Executive terminates his
employment or service hereunder other than for Disability, Retirement, death or
Good Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
 
 
5

--------------------------------------------------------------------------------

 
(c)           In the event that the Executive’s employment or service is
terminated as a result of Disability, Retirement or the Executive’s death during
the term of this Agreement, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.
 
(d)           In the event that (y) the Executive’s employment or service is
terminated by the Employers for other than Cause, Disability, Retirement or the
Executive’s death or (z) such employment is terminated by the Executive for Good
Reason, in each case either before or after a Change in Control occurs, then the
Employers shall, subject to the provisions of Section 6 hereof, if applicable,
 
   (i)           pay to the Executive, in a lump sum as of the Date of
Termination, a cash severance amount equal to the following: (A) if the Date of
Termination is on or before December 31, 2014, two (2) times the Executive’s
then applicable Base Compensation paid by the Employers, and (B) if the Date of
Termination is on or after January 1, 2015, an amount equal to the greater of
the Executive’s Base Compensation for the remaining term of this Agreement or
two (2) times the Executive’s then applicable Base Compensation;
 
   (ii)           pay the premiums for the Executive’s Medicare supplemental
insurance and any group insurance, life insurance, accident insurance and
disability insurance offered by the Employers in which the Executive was
participating immediately prior to the Date of Termination (other than the
continuation of any vacation time, sick leave or similar leave), for a period
ending at the earlier of (A) twenty-four (24) months after the Date of
Termination or (B) the date of the Executive’s full-time employment by another
employer (provided that the Executive is entitled under the terms of such
employment to benefits substantially similar to those described in this
subparagraph (ii)), at no cost to the Executive, in each case subject to
Sections 5(d)(iii) and (iv) below;
 
   (iii)           in the event that the continued payment by the Employers of
the Medicare supplemental insurance premiums or any other insurance premiums
provided in clause (ii) of this Section 5(d) is barred or would trigger the
payment of an excise tax under Section 4980D of the Code, or during the period
set forth in Section 5(d)(ii) any such arrangement or plan is discontinued, then
the Employers shall at their election either (A) arrange to provide the
Executive with alternative benefits substantially similar to those which the
Executive was entitled to receive under such arrangements or plans immediately
prior to the Date of Termination, provided that the alternative benefits do not
trigger the payment of an excise tax under Section 4980D of the Code, or (B) pay
to the Executive within 10 business days following the Date of Termination (or
within 10 business days following the discontinuation of the benefits if later)
a lump sum cash amount equal to the projected cost to the Employer of paying
such premiums for the benefit of the Executive until the two-year anniversary of
his Date of Termination, with the projected cost to be based on the costs being
incurred immediately prior to the Date of Termination (or the discontinuation of
the benefits if later), as increased by 10% each year; and
 
 
 
6

--------------------------------------------------------------------------------

 
   (iv)           any insurance premiums payable by the Employers pursuant to
Section 5(d)(ii) or (iii) shall be payable at such times and in such amounts
(except that the Employers shall also pay any applicable portion of the
premiums) as if the Executive was still an employee of the Employers, subject to
any increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Employers in any taxable
year shall not affect the amount of insurance premiums required to be paid by
the Employers in any other taxable year.
 
(e)           Notwithstanding any other provision contained in this Agreement,
if the time period for making any cash payment under Section 5(d) commences in
one calendar year and ends in the succeeding calendar year, then the payment
shall not be paid until the succeeding calendar year.
 
6.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Bank and/or the Corporation, would constitute a “parachute payment”
under Section 280G of the Code, then the payments and benefits payable by the
Employers pursuant to Section 5 hereof shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Employers under Section 5 being non-deductible to the Employers pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code.  In no event shall the payments and benefits payable under
Section 5 exceed three times the Executive’s average taxable income from the
Employers for the five calendar years preceding the year in which the Date of
Termination occurs, with any benefits to be provided subsequent to the Date of
Termination to be discounted to present value in accordance with Section 280G of
the Code.  If the payments and benefits under Section 5 are required to be
reduced, the cash severance shall be reduced first, followed by a reduction in
the fringe benefits.  The determination of any reduction in the payments and
benefits to be made pursuant to Section 5 shall be based upon the opinion of
independent tax counsel selected by the Employers and paid by the
Employers.  Such counsel shall promptly prepare the foregoing opinion, but in no
event later than thirty (30) days from the Date of Termination, and may use such
actuaries as such counsel deems necessary or advisable for the purpose.  Nothing
contained in this Section 6 shall result in a reduction of any payments or
benefits to which the Executive may be entitled upon termination of employment
under any circumstances other than as specified in this Section 6, or a
reduction in the payments and benefits specified in Section 5 below zero.
 
7.           Mitigation; Exclusivity of Benefits.
 
(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(d)(ii) above.
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
(b)           The specific arrangements referred to herein are not intended to
exclude any other vested benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Bank or the Corporation or otherwise.
 
8.           Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers shall
determine are required to be withheld pursuant to any applicable law or
regulation.
 
9.           Assignability.  The Employers may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employers may hereafter merge or
consolidate or to which the Employers may transfer all or substantially all of
their assets, if in any such case said corporation, bank or other entity shall
by operation of law or expressly in writing assume all obligations of the
Employers hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or their rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
10.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 

   To the Employers: Secretary     Home Federal Bancorp, Inc. of Louisiana    
Home Federal Bank     624 Market Street     Shreveport, Louisiana 71101        
 To the Executive: Clyde D. Patterson     At the address last appearing on    
the personnel records of the Employers

      
      11.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Boards of Directors of the Employers to
sign on their behalf.  No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.
 
13.           Nature of Obligations.  Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.
 
14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.
 
17.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings bank and its employees pursuant to Section
163.39(b) of the Office of the Comptroller of the Currency Rules and
Regulations, 12 C.F.R. §163.39(b), or any successor thereto, and shall be
controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.
 
(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.
 
(c)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
 
 
9

--------------------------------------------------------------------------------

 
(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §163.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Comptroller or his/her designee, at the time the Federal
Deposit Insurance Corporation (“FDIC”) enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Comptroller or his/her
designee, at the time the Comptroller or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Comptroller to be in an unsafe or unsound condition, but
vested rights of the Executive and the Employers as of the date of termination
shall not be affected.
 
18.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.
 
19.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
20.           Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.
 
(Signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 
 

Attest:   HOME FEDERAL BANCORP, INC. OF     LOUISIANA             /s/DeNell W.
Mitchell   By: /s/Daniel R. Herndon DeNell W. Mitchell   Daniel R. Herndon
Corporate Secretary   Chairman of the Board             Attest:   HOME FEDERAL
BANK             /s/DeNell W. Mitchell     DeNell W. Mitchell   By: /s/Daniel R.
Herndon Corporate Secretary     Daniel R. Herndon       Chairman of the Board

                EXECUTIVE           By: /s/Clyde D. Patterson       Clyde D.
Patterson

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11